Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

3.	The amendments filed on 02/15/2022 have been fully considered and are made of record.
a. Claims 1, 4, 7-8 and 12 have been amended.
b. Claim 13 has been added.


Response to Arguments


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 4-5, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over LePort et al. (Pub No. Us 2015/0346017 A1; hereinafter LePort) in view of He et al. (Pub NO. US 2002/0167322 A1; hereinafter He).

Regarding Claim 1, LePort teaches a device (device in Fig. 9; See [0083]-[0084]) comprising: 

a second sensor (940 in fig. 9 samples data, therefore it is sensor) arranged to sense a second measurement variable of the fluid (second measurement variable is pressure/velocity/temperature of fluid which is measured by detector/sensor; See [0082]),
a first electrode assembly (assembly 910 in fig. 9 has electrodes 915) comprising a substrate (See [0009]) and a first planar electrode (each electrode in array 915 in fig. 9; See [0083]) overlying the substrate (each planar electrode of electrode array 915 overlying on substrate; See [0009], [0083]-[0084]); and 
a second electrode assembly (930 in fig. 9) comprising a second planar electrode (each electrode in array 930 in fig. 9; See [0083]), wherein the first planar electrode and the second planar electrode are dielectrically spaced apart from each other (See [0093]), 
wherein the first electrode assembly and the second electrode assembly together form a first capacitor (two electrodes are separated by dielectric, therefore capacitor is formed between two electrodes and it is first capacitor; See [0083]-[0084]), the first capacitor being the first sensor such that a first capacitance (See [0093]), formed by the first 
wherein the first electrode assembly contains the second sensor (910 contains 940 in fig. 9; See [0083]-[0084]).

    PNG
    media_image1.png
    890
    929
    media_image1.png
    Greyscale


He teaches regarding fluid velocity measurement (See [0024]) wherein he second measurement variable (second measurement variable is temperature that is measured by sensor 120 in Fig. 1a; See [0021]) being a different variable than the first measurement variable (first measurement variable is potential that is sensed by electrodes 18 in Fig. 1a and first measurement variable is different from second measurement variable; See [0018]-[0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of LePort by using the fluid line is contained in a sanitary apparatus, as taught by He in order to measure multiple fluid characteristics (He; [0024]).
Regarding Claim 2, LePort in view of He teaches the device according to claim 1, wherein the device is arranged in a fluid line (LePort ; 920 in fig. 9) designed to conduct the fluid (LePort ; See [0083]).
Regarding Claim 4, LePort in view of He teaches the device according to claim 1, wherein the second measurement variable is a temperature of the fluid or a pressure of the fluid  (LePort ; See [0076], [0079]-[0080]).
Regarding Claim 5, LePort in view of He teaches the device according to claim 1, wherein the substrate at least partially surrounds the second sensor (LePort  teaches electrodes 930 are on substrate, therefore substrates with electrodes 930 surrounds sensor 940 in fig. 9; See [0009], [0083]).
Regarding Claim 10, LePort in view of He teaches a measuring apparatus (LePort’s apparatus in Fig. 9; See [0083]-[0084]) comprising:
the device according to claim 1; and
a signal processing device (LePort’s 950 in Fig. 9), the signal processing device being arranged and designed for processing a measurement signal of the first measurement variable or the second measurement variable or both (LePort ;See [0083]-[0084]) and is connected in a signal-transmitting manner to the first sensor or the second sensor or both (LePort’s signal transmitted to and from 935/940 to 950 by 945 in Fig. 9; See [0083]-[0084]).
Regarding Claim 12, LePort in view of He teaches the device according to claim 1, wherein the device is integrated (LePort; See [0112]) in a in a fluid line (LePort; See [0083]-[0084]). 
Regarding Claim 13, LePort in view of He teaches the device according to claim 1. He further teaches wherein the second planar electrode (second planar electrode is LHS electrode 18 in Fig. 1a; See [0018]) is pivotable or horizontally .
6.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LePort in view of He further in view of in view of Furey et al. (Pub NO. Us 2011/0146425 A1; hereinafter Furey).
Regarding Claim 3, LePort in view of He teaches the device according to claim 2. LePort further teaches wherein the fluid line (920 in fig. 9; See [0083]-[0084]).
LePort and He are silent about the fluid line is contained in a sanitary apparatus.
Furey teaches regarding sensor with electrodes (See abstract) of fluid flow line is contained in a sanitary apparatus (See [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of LePort and He by using the fluid line is contained in a sanitary apparatus, as taught by Furey in order to measure multiple fluid characteristics (Furey; [0029]).
Regarding Claim 11, LePort in view of He teaches the device according to claim 1 (device in Fig. 9; See [0083]-[0084]).

Furey teaches regarding sensor with electrodes (See abstract) of fluid flow line a sanitary apparatus comprising the device (See [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of LePort and He by using a sanitary apparatus comprising the device, as taught by Furey in order to measure multiple fluid characteristics (Furey; [0029]).
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LePort in view of He further in view of Bohorquez et al. (Pub No. US 2016/0157749 A1; hereinafter Bohorquez).
Regarding Claim 6, LePort in view of He teaches the device according to claim 1, wherein the substrate on a side facing away from the first planar electrode (each planar electrode of electrode array 915 overlying on substrate; See [0009], [0083]-[0084]), and wherein the second sensor overlies the substrate on a side facing away from the first planar electrode (each planar electrode of electrode array 930 overlying on substrate and 930 is facing away from 915; See [0009], [0083]-[0084]).

Bohorquez teaches substrate is overlaid with at least one electrical conductive trace and the second sensor is electrically conductively connected to the at least one electrical conductive trace (See [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of LePort and He by using substrate is overlaid with at least one electrical conductive trace and the second sensor is electrically conductively connected to the at least one electrical conductive trace, as taught by Bohorquez in order to make electrical measurements (Bohorquez; [0096]).

Allowable Subject Matter

8.	Claims 7-9 are allowed.
a)	Applicant amended previously objected claims 7 and 8 and by making claims 7 and 8 independent. Applicant’s arguments filed on 02/15/2022 have been fully considered and are persuasive.
claims 7 and 8: 
As to claims 7 and 9 the present invention is direct to a device comprising: Independent claim 7 identifies the uniquely distinct features of “a third sensor, designed and arranged for sensing a third measurement variable of the fluid, wherein the first electrode assembly contains a third planar electrode overlying the substrate on a side facing away from the first planar electrode, wherein the substrate dielectrically spaces apart the first planar electrode and the third planar electrode from each other, wherein the first electrode assembly forms a second capacitor as the third sensor, wherein the first planar electrode and the third planar electrode form a second capacitance of the second capacitor, and wherein the substrate is arranged and designed so that the second capacitance is adapted to be varied under the influence of the fluid and in accordance with a pressure of the fluid as the third measurement variable”.
As to claim 8 the present invention is direct to a device comprising: Independent claim 8 identifies the uniquely distinct features of “a third planar electrode overlying the substrate on a side facing away from the first planar electrode, wherein the substrate dielectrically spaces apart the first planar electrode and the third planar electrode from each other, wherein the first electrode assembly forms a second capacitor as the second sensor, wherein the first planar electrode and the third planar electrode form a second capacitance of the second capacitor, and wherein the substrate is arranged and designed so that the second capacitance is adapted to be varied under the influence of the fluid and in accordance with a pressure of the fluid as the second measurement variable”.
The closest prior art LePort et al. (Pub No. Us 2015/0346017 A1), He et al. (Pub NO. US 2002/0167322 A1) teaches System and Method for Planar Sensor Arrangement, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867